Case 18-12651-KJC   Doc 6-3    Filed 11/20/18   Page 1 of 3



                      Exhibit C


      CORPORATE OWNERSHIP STATEMENT




                         -7-
                  Case 18-12651-KJC           Doc 6-3      Filed 11/20/18        Page 2 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                      )        Chapter 15
                                                            )
ALNO AG,1                                                   )        Case No. 18-12651
                                                            )
                   Debtor in a Foreign Proceeding.          )
                                                            )

                      CORPORATE OWNERSHIP STATEMENT
               PURSUANT TO BANKRUPTCY RULES 1007(a)(4)(A) AND 7007.1

         Tobias Wahl, in his capacity as the court-appointed special insolvency administrator and

duly authorized foreign representative ("Foreign Representative") for Alno AG ("Debtor") in the

insolvency proceedings under the German Insolvency Code, Insolvenzordnung pending before

the lower court of 72379 Hechingen, Baden-Wuerttemberg, File-No 10 IN 93/17.

         The Foreign Representative hereby files this Corporate Ownership Statement pursuant to

Rules 1007(a)(4)(A) and 7007.1 of the Federal Rules of Bankruptcy Procedure and states that the

following entities own directly or indirectly 10% of more of the Debtor.

                                   Entity                   Percentage of equity interest2
                      Tahoe Investors GmbH                              26,6
                      Nature Home Ltd                                   4,99
                      Paul Capital Partners                             3,19
                      Shun Hing Electronic Work &                       2,65
                      Engineering
                      Freefloat                                            62,57




1
 The Debtor does not have an Employer Identification Number. The Debtor's Commercial Register Ulm Number is
HRB 727041. The Debtor's headquarters are located at 47 Heiligenberger Strasse, 88630 Pfullendorf Baden-
Wuerttemberg, Germany.
2
  The information contained in this chart is based on an internet page of the debtor dated April 6, 2018. Because
shares may be traded, the corporate ownership may change from time to time.


9951280v2 11/16/2018 4:02 PM                                                                             7844.001
            Case 18-12651-KJC   Doc 6-3    Filed 11/20/18   Page 3 of 3



Dated: November 20, 2018           MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                          /s/ Gregory W. Werkheiser
                                   Robert J. Dehney (No. 3578)
                                   Gregory W. Werkheiser (No. 3553)
                                   1201 N. Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 658-3989
                                   RDehney@MNAT.com
                                   GWerkheiser@MNAT.com

                                   -and-

                                   GOLDBERG KOHN LTD.
                                   Dimitri G. Karcazes (pro hac vice pending)
                                   Roger A. Lewis (pro hac vice pending)
                                   55 East Monroe Street, Suite 3300
                                   Chicago, Illinois 60603
                                   (312) 201-4000
                                   dimitri.karcazes@goldbergkohn.com
                                   roger.lewis@goldbergkohn.com

                                   Counsel for Tobias Wahl, in his capacity as the
                                   court-appointed Foreign Representative for
                                   Alno AG




                                     -2-
